Citation Nr: 0212881	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  97-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION

The appellant had verified active duty for training (ADT) 
from June 5, 1980 to August 5, 1980 in the Army National 
Guard, and from March 21, 1983 to June 23, 1983, with 
multiple subsequent periods of inactive reserve duty in the 
Connecticut and New Mexico State Army National Guards.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Albuquerque, New Mexico, VA RO, which denied the claim on 
appeal.  In February 1998, the appeal was transferred to the 
VA RO in Hartford, Connecticut at the request of the 
appellant who stated he had moved to that area.  A personal 
hearing was conducted before a hearing officer at the 
Hartford VA RO in September 1998, and in March 1999 the 
hearing officer confirmed the denial of the claim on appeal.  
In April and May 2002, the appellant's representative 
informed the RO that the appellant had again relocated to the 
Albuquerque, New Mexico area, and the case was transferred to 
that RO, where it presently remains.  

In March 2000, the Board Remanded the appeal so that 
additional development might be obtained.  The requested 
development was completed, and no further development is 
indicated.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate his claim, but without 
more specific PTSD stressor information from the appellant, 
including names of victims and witnesses and other confirming 
information, no further attempt at PTSD stressor verification 
is possible.  

2.  The appellant is not a veteran, has not had any combat, 
and had no active duty or active duty training in 1991.  

3.  The appellant's reported PTSD stressor events do not 
relate to combat, and are either too inadequately defined as 
to allow any verification, or so general as to describe an 
event which does not rise to the level of a valid PTSD 
stressor.  

4.  The appellant does not have a diagnosis of PTSD which is 
attributable to any verified aspect of his limited military 
service, or to an in-service stressor experience.  

5.  The appellant's current acquired psychiatric disorder, 
variously diagnosed as a schizotypal personality disorder, 
schizophrenia, and a mood, sleep or anxiety disorder, is not 
shown to be incurred in, or due to, any active service or 
injury during inactive duty.  


CONCLUSION OF LAW

The appellant does not have an acquired psychiatric disorder, 
to include PTSD, which is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 101, 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to the 
claim, and that VA has made every reasonable effort to assist 
the appellant his claim-particularly, in trying to verify 
his alleged active duty training in 1991 and his claimed PTSD 
stressor events.  During the pendency of the appellant's 
claim, VA's duty to assist claimants was modified by 
Congress, and signed into law by President Clinton as a 
liberalizing regulation.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629. 
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

In this regard, the Board notes that the appellant was 
provided notice of the specific legal criteria necessary for 
service connection for both an acquired psychiatric disorder 
and for PTSD, as well as the need for both detailed 
statements to allow verification of PTSD stressor events, and 
medical statements to support his claim.  Notice of these 
requirements was contained in the August 1997 statement of 
the case (SOC), and the many subsequent supplemental 
statements of the case (SSOCs) dated since then, as well as 
his personal hearing in September 1998, the hearing officer's 
March 1999 decision, the Board's March 2000 Remand, and the 
numerous correspondences with the RO throughout the past 
several years.  In October 1996 and July 2000, the RO sent 
the appellant correspondence identifying and requesting types 
of medical evidence, giving notice of VCAA, and explaining 
how VA would assist him and obtain any pertinent records he 
identifies, and that VA would try to verify PTSD stressors if 
he provides the necessary details.  VA has obtained all 
identified VA and private treatment records.  Thus, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) is 
satisfied.  A detailed PTSD stressor statement was never 
received at the RO, other than another vague statement 
received in November 1996.  However, the United States Court 
of Appeals for Veterans Claims (Court) has held that "the 
duty to assist is not always a one-way street," and that, if 
the veteran wishes help, "he cannot passively wait for it in 
the circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, the 
appellant's alleged PTSD stressors appear not to be the type 
which would qualify for a credible diagnosis of PTSD since 
they uniformly describe minor incidents of noncombat duty.  

Additionally, the appellant was afforded several VA 
examinations-in May 1992, May 1997 and January 1998, each 
thorough and comprehensive, and none including a psychiatric 
diagnosis associated with the appellant's prior, limited 
military service.  VA treatment records also show a 
consistent clinical picture of a disorder not related to 
service.  

In this case, the Board specifically finds that VCAA has been 
met.  There is no indication of existing evidence that could 
substantiate the claim that the RO has not obtained.  Social 
Security Administration (SSA) records and medical records 
have been obtained.  The appellant and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the claim.  Moreover, the RO has 
exhaustively tried and retried to obtain verification of all 
periods of ADT, particularly, for 1991, and has obtained all 
related treatment records.  In this regard, the Board notes 
that the RO contacted the Connecticut and New Mexico Army 
National Guards, the National Personnel Records Center 
(NPRC), the Department of the Army, and the William Beaumont 
Army Medical Center.  ADT in 1991 could not be verified.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has completed every reasonable 
effort to assist the appellant in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (l99l) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran has active service for 90 days or more during 
a period of war or after December 31, 1946, and certain 
chronic diseases, including schizophrenia, are manifest to a 
compensable degree within one year after the veteran's 
discharge from such service, service incurrence for that 
disease will be presumed.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.309(a) (2001).  The 
applicability of this presumption is determined by three 
distinct criteria:  whether the claimant is a veteran; 
whether the claimant served in the active military, naval, or 
air service; and whether such service was for ninety days or 
more during a period of war or after December 31, 1946.  
Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1(d) (2001).  The appellant had no active military duty 
other than active duty training in the Connecticut and New 
Mexico Army National Guards.  However, the term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 1991 
& Supp. 2001); see also 38 C.F.R. § 3.6(a) (2001).  
Consequently, when a claim is based solely on a period of 
active duty for training, the appellant must establish that 
he was disabled from a disease or injury incurred or 
aggravated in the line of duty in order to establish basic 
eligibility for veterans benefits.  38 U.S.C.A. §§ 101(2) 
(West 1991); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  See also, Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) ("an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status").  

The appellant's DD Form 214 reflects that he served for more 
than 90 days after December 31, 1946.  However, he only 
served on active duty training and his service medical 
records do not show that he was ever disabled from a disease 
during a period of ADT or injury incurred in or aggravated in 
the line of duty during a period of inactive duty training.  
In fact, his service medical records show no complaint, 
treatment, or diagnosis of any psychiatric symptomatology or 
diagnosis.  Therefore, he has not achieved veteran status 
because he has not met the "active military, naval, or air 
service" requirement of 38 U.S.C.A. § 1137.  Accordingly, he 
is not entitled to the benefit provided by the presumptive 
provisions for service connection for schizophrenia.  

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the appellant's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant and his representative have essentially argued 
that service connection for an acquired psychiatric disorder 
should be granted on a direct basis in accordance with 
38 U.S.C.A. § 1110, and 38 C.F.R. §§ 3.303(a) and (d).  For 
the following reasons and bases, the Board disagrees and 
finds that a preponderance of the evidence of record is 
against the claim on appeal.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the disorder, (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and a verified in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997); see also 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) (governing claims for service 
connection, in general).  

The evidence necessary to establish the occurrence of a 
recognizable inservice stressor sufficient to support a 
diagnosis of PTSD will vary depending upon whether the 
appellant engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  Cohen v. Brown, 10 Vet. App 128 (1997).  If VA 
determines that the appellant engaged in combat with the 
enemy, and an alleged stressor is combat-related, then the 
appellant's lay testimony or statement is accepted as 
conclusive evidence of the stressor's actual occurrence and 
no further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstance, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines that the appellant did not engage 
in combat with the enemy, or that the appellant did engage in 
combat but the alleged stressor is not combat related, the 
appellant's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
appellant's testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.  Section 1154(b) "does not require the 
acceptance of an appellant's assertion that he was engaged in 
combat with the enemy; it would be tautological to conclude 
that it did."  Cohen, 10 Vet. App. at 146, citing Irby v. 
Brown, 6 Vet. App. 132, 136 (1994).  The Board must make 
specific findings of fact, supported by reasons and bases, as 
to whether or not the appellant was engaged in combat with 
the enemy, and, if so, whether any of his claimed stressors 
were related to such combat.  Cohen, 10 Vet. App. at 145.  

It must be noted that without a showing of combat, or a 
showing of at least one verified stressor, a diagnosis of 
PTSD need not be accepted by VA.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 137-38 (1997); see also 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (governing claims 
for service connection, in general); Cohen v. Brown, 10 Vet. 
App 128 (1997) (if the claimed stressor is not combat 
related, a veteran's lay testimony is not sufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence); Gaines, supra.  

In this case the evidence demonstrates that the appellant had 
no combat-indeed the matter is not controverted by the 
appellant.  Rather, the appellant asserts that he currently 
has a diagnosis of PTSD which is due to an episode in 1991 
while on ADT where he became dehydrated in the New Mexico 
desert, experienced a rapid heart rate, and thought he was 
going to die as he was being transferred to a hospital.  He 
also asserts that this episode occurred in February or March 
1991 when he was on ADT in preparation for Operation Dessert 
Storm/Shield, and that it resulted in PTSD or another 
psychiatric disorder manifested by memory loss, panic 
attacks, and depression.  The appellant's service personnel 
and military discharge document verify that he had no combat, 
and no ADT in 1991, or active duty in support of Operation 
Desert Storm.  

VA treatment records, as well as VA and private treatment 
records obtained through the Social Security Administration 
(SSA), show treatment for depression and anxiety with panic 
attacks and insomnia from February 1992.  See February 1992 
medical statement of H. J. Schapira, M.D.  A May 1991 medical 
treatment record merely shows the appellant's participation 
in a "Crisis Stabilization Program."  However, in a May 
1993 statement, Dr. Schapira indicates treatment for a "post 
traumatic disorder."  A February 1994 private treatment 
record indicates a history of PTSD; the diagnosis was 
schizophrenia vs. schizotypal personality disorder.  See 
Statement of E. Anton, Ph.D.  

On VA examination in May 1992, the appellant reported having 
a "nervous breakdown" while in desert training in February 
1991 for the military.  He stated that he had had no prior 
psychiatric hospitalization, but that his first psychiatric 
treatment was in January 1992 from Dr. Schapira for sleep 
difficulty.  However, the appellant indicated that his sleep 
was back to normal with use of medication.  On mental status 
examination, no abnormalities were found, and the diagnosis 
was that no significant disease could be found except for the 
historic complaints of insomnia, and a personality disorder 
with passive/aggressive dependent features.  

The appellant was hospitalized in April 1993 for complaints 
of a three day history of decreased sleep, increased anxiety 
and depressed mood, since he ran out of medications a few 
days earlier.  The appellant reported seeing particles or 
spots which did not go away, and stated that he had had prior 
psychiatric treatment in June 1992 for depression, anxiety, 
as well as auditory and visual hallucinations.  The appellant 
indicated that these symptoms have been going on since 
"early 1992."  

VA, private, and SSA clinical and medical records show 
ongoing treatment for psychiatric disorders variously 
diagnosed, without relation to service or to incident or 
injury therein.  Diagnoses include: major depression and 
schizophrenia, undifferentiated type (E.S. Patterson, M.D., 
May 1993; VA examination, May 1997); major depression (VA, 
May 1996); schizophrenia (VA, November 1996); psychosis rule 
out substance induced (VA, February 1997); paranoid 
schizophrenia vs. PTSD (VA, October 1997); schizophrenia vs. 
schizotypal personality disorder with sleep disorder (VA, 
January 1998); personality disorder (SSA, February 1994; VA, 
August 1999); schizotypal personality disorder (VA, October 
1998; August 1999); and, "no diagnosis" (VA, May 1992, and 
February 1999).  

With the possible exception of an August 15, 2000 record, all 
VA psychiatric examiners who have examined both the appellant 
and his VA claims file and documented clinical history show 
either no diagnosis of PTSD, or other psychiatric disorders 
not related to service.  The August 15, 2000 record indicates 
a diagnosis of PTSD due to incidents which occurred "while 
being prepared to be sent to the Gulf War."  The August 2000 
statement appears to rely on the appellant's unsubstantiated 
medical history, without a review of his service medical and 
personnel records.  See Service personnel and administrative 
records received from the United States Army National Guard, 
and Army National Guards of the states of Connecticut and New 
Mexico.  

On VA examination in May 1997, the diagnosis was chronic 
schizophrenia, undifferentiated type, without relation to any 
prior active or reserve service.  The appellant's documented 
clinical history was reviewed, but it was felt that the 
appellant did not meet the criteria for PTSD as there was 
little evidence that he had been exposed to extraordinary 
events during his military service, including in 1991 and 
accepting the appellant's statements as true.  Additionally, 
it was felt that the appellant's fixation on the 1991 episode 
of dehydration was probably consistent with schizophrenia or 
a psychotic diagnosis.  

The appellant was again diagnosed with schizophrenia vs. 
schizotypal personality and sleep disorders on VA examination 
in January 1998.  On VA treatment in February 1999, the 
appellant was again noted not to meet the criteria for a 
diagnosis of PTSD.  

Significantly, in August 1999 the appellant admitted to a VA 
psychiatrist that for some time he has been embellishing his 
story, including fabricating most of his accounts of paranoid 
ideation, so as to better his chances of receiving service 
connection from VA for a mental disorder.  It was noted that 
his motivation to do this was to better provide for his 
daughter.  The appellant insisted that his only proper 
diagnosis was that of a sleep disorder, and that his 
Temazapam medication took care of symptoms of this.  He also 
explained that he was advised by other veterans to exaggerate 
his symptoms in order to advance his case for VA service 
connection benefits.  A diagnosis of schizotypal personality 
disorder was noted at that time.  

Given the above, the Board finds that the private and VA 
medical evidence of record, which tends to show diagnoses of 
PTSD and several other psychiatric and personality disorders 
due to service, is of little weight given that they are based 
on the appellant's discredited statements of active duty or 
combat which he is not shown to have had.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative).  The salient point is 
that when both the appellant and his documented clinical 
history are reviewed, including a review of his service 
medical and personnel records, no diagnosis of PTSD due to a 
verified stressor has ever been entered, and no other 
acquired psychiatric disorder, as variously diagnosed, was 
thought to be due to the appellant's inactive reserve duty in 
1991.  In May 1992, May 1997 and January 1998, the appellant 
and his VA claims file were reviewed by qualified 
psychiatrists who found that the appellant's psychiatric 
diagnoses were either not shown or demonstrated on testing, 
or not due to military service.  The appellant has admitted 
to fabricating his PTSD stressor events and date of onset of 
psychiatric disorders.  

Rather, the appellant appears to have a personality disorder 
for which service connection is not warranted.  Personality 
disorders, like mental deficiencies and congenital or 
developmental defects, are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c).  

The Board finds that the VA psychiatric opinions of record, 
as well as the general clinical picture gleaned from an 
overview of all of the evidence of record, is of greater 
weight than these very few private and VA out-patient 
treatment notes and diagnoses of PTSD, or other psychiatric 
disability related to service, based on a questionable 
history provided by the appellant.  The outpatient 
evaluations are not shown to have included a review of his 
documented clinical history, as was conducted on VA 
examinations.  Moreover, the appellant's August 1999 
admission to a VA psychiatric examiner that he fabricated or 
exaggerated his psychiatric history or symptomatology in an 
effort to gain VA benefits cannot be overlooked, particularly 
in light of the fact that his characterization of his 1991 
service is shown to be inaccurate.  Accordingly, the Board is 
allowed to place less probative value on evidence of 
questionable credibility. See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that a preponderance of the 
evidence is against the claim, as set forth above, and, 
therefore, reasonable doubt is not for application.  


ORDER

The claim of service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

